J-S27032-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

SARA ALVISO

                            Appellant             No. 1539 WDA 2013


     Appeal from the Judgment of Sentence entered September 4, 2013
              In the Court of Common Pleas of Jefferson County
             Criminal Division at Nos: CP-33-CR-0000587-2010,
                          CP-33-CR-0000449-2012,


BEFORE: GANTMAN, P.J., ALLEN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                       FILED AUGUST 07, 2014

       Appellant, Sara Alviso, appeals from the judgment of sentence the

Court of Common Pleas of Jefferson County entered September 4, 2013,

after revoking her probation/parole. Appellant argues the sentencing court

abused its discretion by imposing an excessive aggregate sentence and for

failing to adequately state its reasons for the sentence.1 Upon review, we

affirm.

____________________________________________


1
  In her statement of questions involved on appeal, Appellant seems to
challenge only the length of the sentence; in the argument section, however,
Appellant raises an additional claim, not mentioned or suggested in the
statement of questions involved (i.e.
the reasons for the sentence). Counsel is encouraged to more carefully
review Pa.R.A.P. 2116(a) (no question will be considered unless stated in
statement of questions involved or fairly suggested thereby), and the
(Footnote Continued Next Page)
J-S27032-14


      The underlying factual and procedural facts of this matter are not at

issue here.     Briefly, following probation/parole violations (i.e., failure to

report and failure to make required payments), Appellant was resentenced

to, inter alia, a term of 1 to 2 years in a state correctional institution at

docket number CR-587-2010, and a consecutive sentence of 1½ to 3 years

in a State Correctional Institution, at docket number CR-449-2012.

      Appellant argues the trial court imposed an excessive aggregate

sentence given the nature of the parole/probation violations and the original

offenses.2

consecutive sentences imposed by the lower court, which aggregate to two

and one-half (2½) to five (5) years in a State Correctional [Institution] are

e              Id.

                                                         Id.   Appellant argues



                       _______________________
(Footnote Continued)

consequences generally resulting from failing to adequately state the issues
involved in the statement of questions involved.                  See, e.g.,
Commonwealth v. Fremd, 860 A.2d 515, 523-
his brief, appellant also argues that the police conduct was so outrageous as
to bar conviction even if entrapment is not found. Appellant failed to raise
                                                                   s appellate


2
  At docket number CR-587-2010, Appellant pled guilty to theft by unlawful
taking (M2), and sentenced to a term of incarceration of 30 days to a
maximum of 1 year in the Jefferson County Jail; at docket number CR-449-
2012, Appellant pled guilty to theft by unlawful taking (M1), and sentenced




                                            -2-
J-S27032-14


the sentences should be vacated and the case remanded for more

appropriate sentencing. Id. We disagree.

      Ap

preserve a challenge to the discretionary aspects of a sentence, an appellant

must file timely notice of appeal, preserve the argument in a timely post-

sentence motion or orally at sentencing, include a Pa.R.A.P. 2119(f)

statement   in   the   appellate     brief,   and   raise    a   substantial       question.

Commonwealth v. Dewey, 57 A.3d 1267, 1269 (Pa. Super. 2012).                           Here,

it is undisputed Appellant timely filed a notice of appeal, timely filed a post-

sentence    motion     raising   the    discretionary       issues,   and        included   a

Pa.R.A.P.2119(f) statement in his brief. The only issue is whether he raised

a substantial question for our review.

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.               See
      Commonwealth v. Paul, 925 A.2d 825 (Pa. Super. 2007).
      substantial question exits only when the appellant advances a

      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underli                           Commonwealth v.
      Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quotation and
      quotation marks omitted).

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013).

     Appellant   merely     states     the    aggregate       sentence      is     excessive




                                                    e of a substantial question by

                                         -3-
J-S27032-14




inconsistent with a specific provision of the sentencing code or violated a

                                                       Commonwealth v.

Kalichak, 943 A.2d 285, 289-90 (Pa. Super. 2008).             We conclude,



question for our review.   See Commonwealth v. Dodge, 77 A.3d 1263,

                                                 excessiveness due to the

consecutive nature of a sentence will not raise a substantial

(citation omitted).

     Even if we were to conclude Appellant raised a substantial question for

our review, the claim is nonetheless without merit. Our standard of review

of a sentencing challenge is well-settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012) (citation

omitted).



record, and in its Rule 1925(a) opinion, the reasons for the sentence

imposed.




                                     -4-
J-S27032-14


      [T]he [c]ourt did indeed explain its reasons for the sentence,
      including why it believed [Appellant] could benefit from
      motivational boot camp. . . . Prior to sentencing, the [c]ourt
      reviewed a presentence investigation report prepared by the
      Jefferson County Probation Department, and was adequately
      informed about [Appellant]. . . . The [c]ourt was also aware that
      her violation, while technical in nature, was a reflection of her
      general disregard for authority. . . . Having concluded that
      [Appella
      lack of discipline and not merely a criminogenic mindset,
      however, the [c]ourt by including a boot camp recommendation
      at both cases, also afforded her the opportunity to remediate her
      sentence.    The recommendation was wholly contrary to her

      unreasonable or evidenced partiality, bias, prejudice or ill-will.

Trial Court Opinion, 11/7/13, at 1-2 (citations omitted).3
____________________________________________


3
  The trial court, in its opinion, quoted from the notes of testimony of the
sentencing hearing, where the court stated:

                                                              you did
       not commit new charges this time. . . . However, it is partially
       because you never complied while you were there. I know you

                     . So I think those violations would happen again
       and then since, I as I see it, you were kind of cut a break initially



Trial Court Opinion, 11/7/13, at 1-2. The trial court also cited Section
9771(c) of the Sentencing Code, which in relevant part provide:

       (c) Limitation on sentence of total confinement.--The court
       shall not impose a sentence of total confinement upon revocation
       unless it finds that:

       (1) the defendant has been convicted of another crime; or

       (2) the conduct of the defendant indicates that it is likely that he
       will commit another crime if he is not imprisoned; or

(Footnote Continued Next Page)


                                           -5-
J-S27032-14


     In light of the foregoing, we conclude the trial court did not abuse its



the record the reasons for the sentence imposed. Accordingly, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/2014




                       _______________________
(Footnote Continued)

      (3) such a sentence is essential to vindicate the authority of the
      court.

42 Pa.C.S.A § 9771(c).




                                            -6-